SO ORDERED.

SIGNED this 22nd day of July, 2020.




____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF KANSAS AT KANSAS CITY

    In re:                                                   )
                                                             )
    Pinnacle Regional Hospital, Inc., et al.,1               )     Case No. 20-20219
                                                             )
              Debtors.                                       )     Chapter 11
                                                             )
                                                             )     (Jointly Administered)

        ORDER GRANTING TRUSTEE’S MOTION TO CONVERT JOINTLY-
    ADMINISTERED BANKRUPTCY CASES TO CHAPTER 7 OF THE BANKRUPTCY
                    CODE PURSUANT TO 11 U.S.C. § 1112

             NOW ON THIS 17th day of July 2020, this matter came before the Court at a hearing held

at 10:45 a.m. prevailing Central Time (the “Hearing”) to consider the Trustee’s Motion to Convert

Cases to Chapter 7 Pursuant to 11 U.S.C. § 1112 (ECF No. 346) (the “Motion”); the Court having

review the Motion and the record in these bankruptcy cases; the Court having considered the



1
  The Debtors in this case are: Pinnacle Regional Hospital, Inc., Case No. 20-20219; Pinnacle Regional Hospital,
LLC, Case No. 20-20221; Blue Valley Surgical Associates, LLC, Case No. 20-20222; Pinnacle Health Care System,
Inc., Case No. 20-20224; Rojana Realty Investments, Inc., Case No. 20-20225; and Joy’s Majestic Paradise, Inc., Case
No. 20-20227.


CORE/3519737.0002/160512496.1
                     Case 20-20219         Doc# 385        Filed 07/22/20        Page 1 of 5
IN THE U.S. BANKRUPTCY COURT, DISTRICT OF KANSAS
In Re: Pinnacle Regional Hospital, Inc. et al. – Case No. 20-20219
Order Granting Trustee’s Motion to Convert Jointly Administered
Bankruptcy Cases to Chapter 7 of the Bankruptcy Code Pursuant
To 11 U.S.C. § 1112
Page 2

arguments of counsel at the Hearing; and for good and sufficient cause appearing therefore; the

Court hereby finds and concludes as follows:

         1.       On February 12, 2020 (the “Commencement Date”), Pinnacle Regional Hospital

Inc. (“Pinnacle Hospital”), Pinnacle Regional Hospital, LLC (“Pinnacle Boonville”), Blue Valley

Surgical Associates, LLC (“BVSA”), Pinnacle Health Care System, Inc. (“Pinnacle Health”),

Rojana Realty Investments, Inc. and Joy’s Majestic Paradise, Inc., (collectively, the “Debtors”)

filed voluntary petitions for relief under chapter 11 title 11 of the United States Code (the

“Bankruptcy Code”), thereby commencing the above captioned bankruptcy cases (collectively, the

“Bankruptcy Cases”).

         2.       On March 31, 2020, James A. Overcash was appointed as the chapter 11 trustee in

the Bankruptcy Cases (ECF No. 84) (the “Trustee”).

         3.       On March 31, 2020, the Office of the United States Trustee appointed the Official

Committee of Unsecured Creditors for the Debtors (the “Committee”).

         4.       Pinnacle Hospital operated a hospital in Overland Park, Kansas that specializes in

bariatric surgery and intervention services.

         5.       BVSA operated clinics in Kansas and Missouri that offer pain management,

surgical work-up and follow up for bariatric, orthopedic and spinal patients.

         6.       Pinnacle Boonville previously operated a hospital in Boonville, Missouri.

         7.       Pinnacle Health is a holding company and is the sole member of Pinnacle

Boonville. Pinnacle Health has no operation functions.




CORE/3519737.0002/160512496.1
                    Case 20-20219       Doc# 385       Filed 07/22/20   Page 2 of 5
IN THE U.S. BANKRUPTCY COURT, DISTRICT OF KANSAS
In Re: Pinnacle Regional Hospital, Inc. et al. – Case No. 20-20219
Order Granting Trustee’s Motion to Convert Jointly Administered
Bankruptcy Cases to Chapter 7 of the Bankruptcy Code Pursuant
To 11 U.S.C. § 1112
Page 3

         8.       On April 9, 2020, the Court approved the appointment of Amada M. Wilwert as the

patient care ombudsman in the above-captioned cases pursuant to 11 U.S.C. § 333 (the “PCO”)

(ECF Doc. 127).

         9.       The Court has jurisdiction of this motion pursuant to 28 U.S.C. § 1334(b). This is

a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this Court. 28 U.S.C.

§ 1409(a).

         10.      On June 22, 2020, the Trustee filed the Motion, seeking conversion of the

Bankruptcy Cases to cases under chapter 7 of the Bankruptcy Code.

         11.      The relief requested in the Motion is in the best interest of the creditors of the

Debtors and the Debtors’ estates.

         Based on the foregoing, and for good cause shown, the Court hereby ORDERS as follows:

         12.      The Motion is GRANTED as set forth herein.

         13.      On July 31, 2020, at 12:01 a.m. prevailing Central Time (the “Conversion Date”),

each of the six jointly-administered Bankruptcy Cases shall be converted to cases under Chapter

7 of the Bankruptcy Code.

         14.      The Bankruptcy Cases shall remain jointly-administered from and after the

Conversion Date pending further order of the Court.

         15.      The Debtors and the Trustee, and their respective counsel, as soon as practicable

after the Conversion Date, shall:

               a. Turn over to the chapter 7 trustee appointed in these Bankruptcy Cases (the

                  “Chapter 7 Trustee”) any and all records and estate property under their dominion,

                  control, and custody as required by Federal Rule of Bankruptcy Procedure 1019(4),


CORE/3519737.0002/160512496.1
                    Case 20-20219       Doc# 385       Filed 07/22/20   Page 3 of 5
IN THE U.S. BANKRUPTCY COURT, DISTRICT OF KANSAS
In Re: Pinnacle Regional Hospital, Inc. et al. – Case No. 20-20219
Order Granting Trustee’s Motion to Convert Jointly Administered
Bankruptcy Cases to Chapter 7 of the Bankruptcy Code Pursuant
To 11 U.S.C. § 1112
Page 4

                  including, but not limited to, all amounts held in escrow by the Trustee and the

                  estates’ professionals;

               b. Within 30 days after the Conversion Date, file a schedule of unpaid debts as of the

                  Conversion Date, including the name and address of each holder of a claim as

                  required by Federal Rule of Bankruptcy Procedure 1019(5)(A)(i); and

               c. Within 30 days of the Conversion Date, file and transmit to the Office of the United

                  States Trustee a final report and account as required by Federal Rule of Bankruptcy

                  Procedure 1019(5)(A)(ii).

         16.      The Trustee, and, at the request of the Chapter 7 Trustee, a representative of the

Debtors, shall appear at the first meeting of creditors pursuant to sections 341(a) and 343 of the

Bankruptcy Code and the Trustee shall be available to testify at such hearing.

         17.      As of the Conversion Date, all causes of action of the Debtors and their estates,

including but not limited to the causes of action asserted in the adversary proceeding styled as

Official Committee of Pinnacle Regional, Inc., et al., v. Great Western Bank, Adversary

Proceeding No. 20-06025, shall vest in the Chapter 7 Trustee.

         18.      On or before August 14, 2020 (the “Fee Application Deadline”), all estate

professionals must file their final fee applications in the Bankruptcy Cases. For the avoidance of

doubt, the professionals engaged by the PCO, the Trustee, and/or the Committee in these

Bankruptcy Cases shall have standing and authority to file final fee applications, respond to any

objections filed to a final fee application, participate in any hearing on a final fee application, and

file or respond to any appeal filed with respect to a final fee application. The foregoing shall not

be limited in any way by the termination of the Trustee and the Committee on the Conversion


CORE/3519737.0002/160512496.1
                    Case 20-20219       Doc# 385       Filed 07/22/20   Page 4 of 5
IN THE U.S. BANKRUPTCY COURT, DISTRICT OF KANSAS
In Re: Pinnacle Regional Hospital, Inc. et al. – Case No. 20-20219
Order Granting Trustee’s Motion to Convert Jointly Administered
Bankruptcy Cases to Chapter 7 of the Bankruptcy Code Pursuant
To 11 U.S.C. § 1112
Page 5

Date. Without further order of the Court, the Chapter 7 Trustee shall pay any fees or expenses

allowed on a final, interim, or monthly basis up to the amounts of the applicable Carve-Out as

defined in the Final Order Regarding Use of Cash Collateral and Adequate Protection [Docket

No. 361].

         19.      The Court shall retain jurisdiction to hear and to determine all matters arising from

or related to implementation of this Order.

         IT IS SO ORDERED.

                                                   ###

Prepared and submitted by:

/s/ Larry A. Pittman, II_______________________________
CONROY BARAN
Robert Baran, Esq. (KS#19681)
Larry A. Pittman, II, Esq. (D. Kan. 78034)
1316 Saint Louis Avenue, 2nd Floor
Kansas City, MO 64101
Telephone: (816) 210-9680 / (816) 616-5009
Email: rbaran@conroybaran.com
        lpittman@conroybaran.com

-AND-

KILPATRICK TOWNSEND & STOCKTON LLP
Todd C. Meyers (admitted pro hac vice)
Colin M. Bernardino (admitted pro hac vice)
1100 Peachtree Street, NE, Suite 2800
Atlanta, GA 30309-4530
Telephone: (404) 815-6500
Facsimile: (404) 815-6555
Email: tmeyers@kilpatricktownsend.com
       cbernardino@kilpatricktownsend.com

Counsel for the Official Committee of Unsecured Creditors




CORE/3519737.0002/160512496.1
                    Case 20-20219       Doc# 385       Filed 07/22/20   Page 5 of 5
